DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

June 1, 2011

FROM:

Cindy Mann, JD
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Update on Medicaid/CHIP

This Informational Bulletin covers three topics of interest to States:
Federal requirements relating to choice of providers,
The release of Exchange/Medicaid IT Guidance 2.0 regarding the development of
information technology in support of Exchanges, Medicaid and Children's Health
Insurance Programs for coverage under the Affordable Care Act, and
New support available to States relating to the CHIPRA quality measures.

Medicaid Requirement of Freedom of Choice

We have received some inquiries as to whether States may exclude certain providers from
participating in Medicaid based on their scope of practice, as well as a proposed state plan
amendment presenting the same question, and we thought a review of longstanding federal law
would be helpful to States.
States have authority to exclude providers from participating in Medicaid under certain
circumstances, and indeed in some situations federal law requires exclusion. States are required,
for example, to exclude providers that commit fraud or certain criminal acts. States are not,
however, permitted to exclude providers from the program solely on the basis of the range of
medical services they provide. Under federal law Medicaid beneficiaries may obtain medical
services "from any institution, agency, community pharmacy, or person, qualified to perform the
service or services required . . . who undertakes to provide him such services." (Section
1902(a)(23) of Title XIX of the Social Security Act (the Act)) This provision is often referred to
as the "any willing provider" or "free choice of provider" provision.
Federal Medicaid funding of abortion services is not permitted under federal law except in
extraordinary circumstances (in cases of rape, incest, or when the life of the woman would be in
danger). At the same time, Medicaid programs may not exclude qualified health care
providers—whether an individual provider, a physician group, an outpatient clinic, or a
hospital—from providing services under the program because they separately provide abortion

Page 2 – Informational Bulletin
services (not funded by federal Medicaid dollars, consistent with the federal prohibition) as part
of their scope of practice.
If you have any questions about this provision of the law, please contact Dr. Gerald Zelinger at
gerald.zelinger@cms.hhs.gov.

Exchange/Medicaid IT Guidance 2.0
On May 31, 2011, CMS released Exchange/Medicaid IT Guidance 2.0, which expands on the
prior version of IT Guidance issued in November 2010 guiding development of information
technology in support of Exchanges, Medicaid and Children's Health Insurance Programs for
coverage under the Affordable Care Act.
This IT Guidance contains additional discussion and details on systems requirements and
funding that will assist States in moving forward on their information systems design and
development. In particular, it expands the discussion of the business context, particularly for
eligibility and enrollment into state health coverage programs; explains further the need and
method for cost allocation among the programs; and describes the data services hub supporting
State systems. IT Guidance 2.0 also contains additional details on upcoming guidance that States
will receive for systems architecture and technical specifications.
IT Guidance 2.0 is available at:
http://www.cms.gov/Medicaid-Information-TechnologyMIT/Downloads/exchangemedicaiditguidance.pdf.

CHIPRA Quality Measures Technical Assistance and Analytic Support
We are pleased to announce the launch of the “CHIPRA Technical Assistance and Analytic
Support Program” with an award of a contract to Mathematica Policy Research, LLC. This
contract will enable CMCS to provide support to States in implementing the Children's Health
Insurance Program Reauthorization Act (CHIPRA) quality measurement and improvement
initiatives for children enrolled in Medicaid and CHIP (see
http://www.cms.gov/smdl/downloads/SHO11001.pdf ).
Mathematica – teamed with the National Committee for Quality Assurance (NCQA), the Center
for Health Care Strategies (CHCS) and the National Initiative for Child Health Quality (NICHQ)
– will support States’ child health care quality measurement, reporting, and improvement
efforts. The team brings broad and long-standing expertise in Medicaid and CHIP policy and
research, child health, quality measurement and improvement, and data analysis. The
Mathematica team, led by Margo Rosenbach, PhD, will partner with CMS and States to (1)
provide information and support to States in their effort to uniformly collect, calculate, and
report the core measures; (2) ensure that program managers and health care providers use the
data collected to inform decisions about policies, programs, and practices to improve quality of
care; and (3) share emerging best practices and lessons learned. We are confident that the

Page 3 – Informational Bulletin
expertise of Mathematica and its partner organizations will advance States’ efforts to use
measurement tools to improve care for children in the Medicaid and CHIP programs.
The resources of the Mathematica contract will be available to all States. They will focus the
next several months gathering information to better understand State capacity to collect and
report data on quality measures. CMS will convene a Quality Conference in August (more
details to follow) to help States build capacity, improve completeness and accuracy of collection
and reporting on the core measures, and learn about quality improvement strategies. If you have
specific questions about the CHIPRA Technical Assistance and Analytic Support program, please
contact CHIPRAQualityTA@cms.hhs.gov .
I hope you will find this information helpful. Thank you for your continued commitment to
Medicaid and CHIP.

